Citation Nr: 0306732	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran had active duty from October 1943 to April 1945 
and from December 1947 to August 1976.  He died in April 
2001.  The appellant, his surviving spouse, filed an original 
death claim in May 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO denied entitlement to service connection for the cause 
of the veteran's death.   


FINDINGS OF FACT

1.  As shown on the death certificate, the veteran died in 
April 1991 of sepsis resulting in multisystem organ failure 
due to (or as a likely consequence of) lower gastrointestinal 
bleed, abdominal aortic aneurysm due to (or as a likely 
consequence of) rupture, hemicolectomy with anastomotic 
bleed.  There was no entry in the section for other 
significant conditions contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.  

2.  The veteran served in Vietnam and exposure to a herbicide 
is presumed.

3.  The competent and probative evidence of record does not 
show that a disability related to active service to include 
the result of herbicide exposure during service was the 
principal or contributory cause of death. 


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran died in April 2001 while hospitalized at Brooke 
Army Medical Center (Brooke).  The appellant, the surviving 
spouse, submitted a claim for benefits in May 2001 contending 
that the veteran's death was due to service.  

Service medical records show that in February 1944 the 
veteran was treated for acute catarrhal gastritis with cause 
undetermined.  The following day he was returned to duty.  In 
October 1944, while in battle in Italy, he was struck by 
enemy shell fragments, injuring his left hand, both legs, 
left shoulder and right arm.  He was treated at various 
medical facilities and by the time he was seen in February 
1945 at a military medical facility in the United States, his 
only complaint was stiffness in the regions of all the wounds 
and lack of extension of little and ring finger of the left 
hand.  

An examination in February 1945 showed adequate and equal 
expansion of the lungs, no dullness, clear sounds, and no 
rales.  There were no masses or tenderness in the abdomen.  
The liver, spleen and kidney were not palpable.  A Medical 
Board found the veteran to be unfit for duty and recommended 
discharge.  He was discharged in April 1945.  

In May 1945 he was granted service connection for residuals 
of gunshot wounds of legs, left hand, right arm and left 
shoulder.  The total evaluation combined evaluation was 60 
percent effective from April 1945.

In December 1947, the veteran re-enlisted.  While he was on 
active duty from December 1947 to August 1976, he did not 
receive disability benefits.  An enlistment examination in 
December 1947 noted a clinical evaluation of normal for 
abdominal viscera.  The report of retirement examination in 
May 1976 clinically evaluated the abdominal viscera and lungs 
and chest as normal.  

In November 1976 the veteran was afforded a VA Compensation 
and Pension (C&P) examination.  After review of the report of 
examination, the RO assigned a 30 percent evaluation for a 
SFW of the left thigh, Muscle Group XIII, moderately severe 
(previously rated as 20 percent disabling); a 20 percent 
evaluation for a SFW of the right forearm (minor), muscle 
group VII, moderately severe with retained foreign bodies 
(formerly rated tender scar)(previously rated as 10 percent 
disabling); re-assigned a 10 percent evaluation for a SFW of 
the right thigh, Muscle Group XIII, moderate; and re-assigned 
a 10 percent evaluation for multiple finger injuries, 
amputation analogy for shortening of metacarpals IV and V of 
left (major) end III with loss of extensor tendon secondary 
to a SFW causing compound comminuted fractures of fourth and 
fifth metacarpals.  

The RO granted service connection for venous stasis syndrome 
of the left lower extremity and assigned a 10 percent 
evaluation effective from September 1976.  A zero percent 
evaluation was assigned for SFW scar, superficial tender, 
split thickness skin graft over fourth and fifth metacarpals 
of the left hand (previously assigned a 10 percent 
evaluation); SFW scars, superficial, tender, of the left 
shoulder (previously assigned a 10 percent evaluation).  The 
RO granted service connection for a SFW scar of the right 
forehead and assigned a zero percent evaluation.  


The RO also granted service connection for left mastoidectomy 
with hearing loss, bilateral otitis externa, and 
tonsillectomy, with a zero percent evaluation assigned for 
each.  The total combined evaluation was 60 percent effective 
from September 1976.  

In May 1999 the veteran submitted a claim for an increased 
evaluation for his service-connected disabilities.  After 
review of the VA examination reports the RO increased the 
evaluations for several of his service-connected disabilities 
that resulted in a total combined evaluation of 100 percent 
effective from May 1999.  

A staff doctor at Brooke , TELV (initials), wrote in June 
2001 in support of the claim.  It was his professional 
opinion that the multiple deformities that the veteran 
sustained while in service to his country resulted in long 
term disability.  

In June 2001, the appellant wrote that the veteran was 
severely wounded during World War II and had numerous 
shrapnel and other fragments which had remained in his body 
for the rest of his life.  She claimed that he was evaluated 
as 60 percent disabled in 1945.  

Upon his retirement in 1976, he returned to VA, but felt the 
experience was demeaning and did not follow through with his 
rating.  At her urging, he returned to VA in 1999 and was 
rated at 100 percent.  

Treatment records from Brooke received in December 2001 show 
that the veteran was hospitalized in November 2000.  In the 
discharge summary it was noted that he had marked edema of 
the left lower extremity that the appellant reported was 
unchanged for several years.  His primary discharge diagnosis 
was septicemia with a second diagnosis of COPD exacerbation.  

He was admitted in February 2001 and died in April 2001.  A 
physician's death note shows that the veteran was admitted 
and underwent multiple surgeries to include abdominal aortic 
aneurysm repair, bowel resection, and open cholecystectomy.  
His course was complicated by fungal sepsis, adrenal 
insufficiency, and multiple organ system failure.  

During his final hospitalization he became completely anuric 
for nearly 24 hours with persistent hypotension and poor 
oxygen saturation.  The terminal circumstances were renal 
failure and respiratory failure.  The final diagnosis was 
renal failure and respiratory failure with an additional 
contributing diagnosis of abdominal aortic aneurysm.  

The discharge summary noted the history of the illness was a 
history of diverticulosis, arteriosclerotic peripheral 
vascular disease, 6x6cm infrarenal abdominal aortic aneurysm, 
COPD on continuous positive airway pressure at home, and 
hypertension and complaints of bright red blood per rectum.  
He had been admitted 2-3 years ago and had "csp" for rectal 
bleeding, noted to have diverticular disease.  

Two weeks prior to admission in February 2001, he noticed 
bright red streaks of blood in stool without pain or 
discomfort.  The night before admission he had a large bloody 
bowel movement without abdominal pain, no "F/C" and no 
dizziness.  In the emergency department he was 
hemodynamically stable.  Nasogastric tube lavage was 
negative.  GI was contacted for "LGIB" and he was sent to 
the "FCU" for observation because he was stable and his 
hematocrit was 41.  

After his hematocrit decreased, he was transferred to an 
intensive care unit where testing showed diverticulosis 
without active bleeding.  Over a 24 hour period, his vitals 
and hematocrit remained stable.  




He was transferred to a ward and testing included a Doppler 
of the left lower extremity that was negative for deep vein 
thrombosis.  He was transferred back to the medical intensive 
care unit for closer observation.  He received multiple 
packed red blood cell transfusions during the hospital course 
with recurrent declining hematocrit.  

There was no obvious recurrence of bleed noted.  He had a 
positive tagged red blood cell scan localizing to 
rectosigmoid source and angiography revealed potential 
angiodysplasia; there was no active bleed.  

The diagnoses were bleeding diverticulosis, ruptured 
abdominal aortic aneurysm, severe chronic obstructive 
pulmonary disease (COPD), candidal pneumonia, introgenic 
spleen injury, perforated duodenal ulcer, acute renal failure 
and post operative hypertension and bleeding.  

In the appellant's notice of disagreement she wrote that the 
veteran's exposure to Agent Orange and his military tours had 
a direct result on his death.  

In May 2002 a VA examiner reviewed the claims file and 
provided a medical opinion as to whether it is likely as not 
that the veteran's service-connected disabilities contributed 
to his death.  The VA examiner made a careful review of the 
veteran's chart and discussed the circumstances during his 
final hospitalization.  

In late February 2001, he had a total abdominal colectomy 
with an ileoproctosopy for bleeding, angiodysplasia of the 
colon which could not be controlled medically.  He developed 
a ruptured aneurysm, which was known to be present for 
several months.  This was operated on successfully.  
Following this, he developed a compartmental syndrome which 
required surgery with release of abdominal tension.  



In March 2001 he developed a perforated duodenal ulcer.  He 
then had a bleeding anastomosis of the colon, which was 
resected.  He developed sepsis following this, which was 
treated with antibiotics.  

In late March 2001 he had a nonfunctioning gallbladder, which 
was treated with percutaneous drainage, but developed 
hemorrhage from the gallbladder, which required an open 
operation for cholecystectomy.  The veteran developed renal 
failure and his family denied further dialysis.  

The death certificate indicated the veteran's immediate cause 
of death was sepsis resulting in multisystem organ failure, 
duration of one month.  Subsequent conditions contributing to 
the death were lower gastrointestinal bleeding with an 
abdominal aneurysm rupture of two months duration and rupture 
of a hemicolectomy with anastomotic bleed, which was treated 
immediately with surgery.

The VA examiner opined that the veteran died of conditions 
that were not service-connected.  None of the conditions 
existed during the time he was in the service.  

The appellant disagreed with a statement in the statement of 
the case that the veteran was not service connected for any 
gastrointestinal conditions during his lifetime and that the 
service medical records did not show any chronic 
gastrointestinal condition.  She submitted medical records 
showing that the veteran had been admitted to Brooke in 
October 1998 for a colonoscopy.  He had presented to the 
clinic one day earlier with hematochezia and reported three 
episodes of this problem with increased fatigue over several 
months.  A colonoscopy revealed severe diverticulosis. 




In January 2003, JEJ, MD, wrote that he had treated the 
veteran at Brooke for a number of years.  Dr. JEJ reported 
that according to the records he was seeing the veteran as of 
June 1989, but noted that he had been following the veteran 
for a few years.  Included in the records was a discharge 
summary from 1979 for treatment of bronchospasm with a final 
diagnosis of acute exacerbation of COPD.  

After review of the records and the death certificate, Dr. 
JEJ noted that the veteran was a patient of his for many 
years and followed mainly for COPD, which required chronic 
medication throughout that time.  He had moderate impairment 
due to his COPD and obstructive sleep apnea (OSA).  He had 
visible evidence of the gunshot wounds sustained during World 
War II.  His COPD had been long-standing, with documentation 
of it as far back as 1979.  He also had hypertension, 
obstructive sleep apnea, and arthritis problems.  

Dr. JEJ wrote:  

Although his COPD is not documented on his death 
certificate, he clearly had it, and if he died of 
multi-system organ failure, his underlying baseline 
lung disease may have been a factor in his death.  
Furthermore, he clearly had shrapnel wounds.  The 
contribution of these to his chronic medical 
debility and hence the contribution to premature 
mortality is less clear.  

In March 2003 the appellant submitted a letter dated in 
January 2003 from Dr. JEJ and hospital records from Brooke 
relating to the veteran's hospitalization in October 1998.  
This evidence essentially consisted of duplicate copies of 
medical evidence already of record.  




Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

Applicable law and regulations provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Note 2:  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).




The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary matter:  Duties to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.



VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and a supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

In June 2001 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on her claim and what information or 
evidence she needed to submit.  In December 2001, the RO 
notified the appellant of the status of the request to Brooke 
for medical treatment records.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

There is no need for securing a file opinion since the claims 
file already contains a medical opinion from competent 
medical authority specifically addressing the issue on 
appeal; that is, whether the veteran's death is due to a 
disability linked to his active service.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Cause of death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2002).

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).

This provision became effective on December 27, 2001, and 
thus reverses the CAVC's decision in McCartt v. West, 12 Vet. 
App. 164 (1999).  As the new provision is liberalizing, it is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. at 312-13 (1991).  The appellant has argued that 
the veteran's death was herbicide-related, so she will not be 
prejudiced by the Board considering the new provision in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Having served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975, the veteran is 
presumed to have been exposed to a herbicide agent, such as 
Agent Orange (AO).  See Section 201 of the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The Board initially notes that the presumption of service 
connection for the cause of the veteran's death based on 
exposure to herbicide agents does not apply in this case.  
Although the veteran served in Vietnam, and is presumed to 
have been exposed to AO, the diseases listed on the death 
certificate are not included in the list of diseases 
specified as to due to exposure to AO and subject to 
presumptive service connection.  See 38 C.F.R. § 3.309.  In 
addition, the Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for several conditions, including, respiratory 
disorders (other than certain respiratory cancers) and 
circulatory disorders and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  64 Fed. Reg. 59232-59243 
(November 2, 1999).

Service connection may alternatively be established by way of 
proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(d).

Although no presumption exists for the claimed disorders due 
to exposure to AO, the claim should nevertheless be developed 
under a direct service connection theory of entitlement under 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994) 
(Holding that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.).


Service connection for the cause of his death may be 
established by showing that the death was caused by a 
disability for which service connection could have been 
established.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

As noted above, the veteran's certificate of death shows that 
he passed away in April 1991.  The cause was sepsis resulting 
in multisystem organ failure due to (or as a likely 
consequence of) lower gastrointestinal bleed, abdominal 
aortic aneurysm due to (or as a likely consequence of) 
rupture, hemicolectomy with anastomotic bleed.  Thus, the 
current disability requirement has been satisfied.   See 
Carbino, Hickson, supra.

Service medical records document no reference to the 
disabilities listed on the death certificate.  

Although the medical evidence submitted by the appellant 
shows that the veteran was diagnosed with severe 
diverticulosis in 1998 after a colonoscopy at Brooke, this is 
more than twenty years post service.  The 1998 record of 
treatment fails to establish any relationship between the 
veteran's military service and death.

The Board notes that Dr. JEJ wrote that the veteran's 
underlying baseline lung disease may have been a factor in 
his death.  However, Dr. JEJ states that documentation of 
COPD was in 1979 which is several years after retirement from 
service.  This evidence does not establish any relationship 
between the veteran's military service and COPD.  

The reports of VA examinations in September 1999 show that 
the veteran's service-connected musculoskeletal conditions 
resulting from shell fragment wounds had worsened since his 
evaluation shortly after retirement in 1976.  The medical 
evidence does not show, however, that the service-connected 
disabilities involving muscular skeletal functions materially 
affected other vital body functions and thus would not be 
held to have contributed to death primarily due to unrelated 
disabilities.  38 C.F.R. § 3.312(c)(2). 

In addition, a September 1999 VA examination shows that 
venous stasis syndrome of the left lower extremity had 
worsened.  During his final hospitalization in 1991, however, 
a Doppler of the left lower extremity was negative for deep 
vein thrombosis.  

There is no medical evidence linking the cause of death to 
service.  On the contrary, the competent medical opinion on 
file dated in March 2001 shows the VA examiner discounted any 
relationship between the veteran's death and the disabilities 
accounting therefore.

The appellant claims that the cause of the veteran's death 
was listed as sepsis, and she could attest to years of pain 
and discomfort.  The infections had been constant, if 
infrequent, over the years.  

The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his military 
service are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Because the record does not contain evidence that the cause 
of the veteran's death was incurred in service, and does not 
contain competent evidence of a relationship between the 
cause of death and the veteran's military service, the Board 
finds that the appellant's claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

